                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

JENNA N. HEARNDON,

       Plaintiff,

v.                                                      Case No: 6:19-cv-141-Orl-37TBS

MELODY A. HEARNDON, MARVIN D.
HEARNDON and JESSE D.
HEARNDON,

       Defendants.


                                         ORDER

       Pending before the Court is Plaintiff’s Motion to Compel Disclosure (Doc. 38).

Defendants oppose the motion (Doc. 40).

                                        Background

       As summarized by Judge Dalton in an earlier Order (Doc. 34), this interpleader

action is about the parties’ competing claims to decedent Joshua Hearndon’s (“Insured”)

$400,000 death benefit. Prudential Insurance Company of America, through the Office of

Servicemembers’ Group Life Insurance (“OSGLI”), provides group life insurance to the

Department of Veterans Affairs of the United States (Doc. 1, ¶ 9). On August 23, 2006,

the Insured submitted a form designating his family members, Marvin D. Hearndon,

Melody A. Hearndon, and Jesse D. Hearndon (“Defendants”), as the co-equal primary

beneficiaries of the death benefit. (Id. ¶ 11). The Insured died in Florida on March 3, 2018

(Doc. 1-4, p. 2). Jenna Hearndon, the Insured’s widow (“Plaintiff”), notified OSGLI of the

Insured’s death, and the death benefit became due (Doc. 1, ¶¶ 14–15).

       Plaintiff claimed the death benefit, but Prudential informed her that the Insured had
not listed her as a beneficiary (Id. ¶¶ 20–21). In accordance with the 2006 Designation,

OSGLI invited claims from Defendants, but Plaintiff protested, providing forms from

September 30, 2014 and December 4, 2016 (collectively, the “Hearndon Forms”) to

support her contention that the Insured had designated her as the sole beneficiary after

they were married (Id. ¶¶ 23). Prudential contacted the Insured’s local OSGLI branch to

inquire about the veracity of the Hearndon Forms, but the office could not make a

definitive determination as to whether it had received them (Id. ¶ 24).

       Faced with the competing claims, Prudential initiated this suit (Doc. 1), deposited

the death benefit with the Court, and was discharged (Doc. 34). The case continues with

the parties realigned, and Defendants have counterclaimed (Doc. 37), alleging, among

other things, that the Hearndon Forms are fraudulent and forged, or, if not forged, that the

Insured acted under Plaintiff’s undue influence (Id. ¶¶ 25-27).

       Plaintiff complains that Defendants’ FED. R. CIV. P. 26 initial disclosures are

inadequate. She seeks an order requiring Defendants to complete and tender adequate

mandatory initial disclosures and an award of her attorney’s fees for having to file this

motion. Defendants argue that their disclosures are adequate, and they also seek costs.

                                         Discussion

       Under Federal Rule 26(a)(1)(A)(i) and (ii):

              [A]a party must, without awaiting a discovery request, provide
              to the other parties:

              (i) the name and, if known, the address and telephone number
              of each individual likely to have discoverable information--
              along with the subjects of that information--that the disclosing
              party may use to support its claims or defenses, unless the
              use would be solely for impeachment;




                                             -2-
              (ii) a copy--or a description by category and location--of all
              documents, electronically stored information, and tangible
              things that the disclosing party has in its possession, custody,
              or control and may use to support its claims or defenses,
              unless the use would be solely for impeachment; …

FED. R. CIV. P. 26(a)(1)(A) (emphasis added). The rule is enforced through FED. R. CIV. P.

37(c)(1), which provides that “[i]f a party fails to provide information or identify a witness

as required by Rule 26(a) or (e), the party is not allowed to use that information or witness

to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Further, “[i]n addition to or instead of this sanction,

the court, on motion and after giving an opportunity to be heard: (A) may order payment

of the reasonable expenses, including attorney's fees, caused by the failure; (B) may

inform the jury of the party's failure; and (C) may impose other appropriate sanctions....”

Frierson v. Atlanta Indep. Sch. Sys., 22 F. Supp. 3d 1264, 1283-4 (N.D. Ga. 2014), citing

FED.R.CIV.P. 37(c)(1). The non-disclosing party bears the burden of showing that the

failure to comply with Rule 26 was substantially justified or harmless. Id.

       In their disclosures, Defendants list eighteen witnesses. The subject of each of the

witnesses’ discoverable information is exactly the same:

              The following witnesses will testify regarding liability,
              sustained damages, economic losses, medical (physical and
              mental) condition of decedent, Joshua Hearndon, and facts
              contained in Defendants, Marvin Dale Hearndon, Melody A.
              Hearndon and Jesse D. Hearndon Answer to Complaint and
              Crossclaim, and other pleadings and will offer evidence in
              support of Defendants' claims for the entire insurance
              proceeds and death benefits, attorneys' fees, costs and
              prejudgment interest and facts in opposition to Plaintiff, Jenna
              N. Hearndon's claims for any monetary or other relief.

       Plaintiff contends that these initial witness disclosures are deficient because they

fail to identify the discoverable information each witness may have. Defendants counter




                                               -3-
that “the rule does not specify that a party must set forth a separate statement as to each

witness” and claim that their disclosures are adequate because “Plaintiff knows and

describes testimony of these witnesses whom she lists on her own disclosure” (Doc. 40 at

2, 5).

         It is not sufficient for a party to “merely state that a person may have discoverable

information with regard to issue ‘X,’ (e.g., age discrimination). [A party] must provide a

general description of the information each individual could provide.” Hawthorne v.

Baptist Hosp., Inc., 3:08CV154/MCR/MD, 2008 WL 4826112, at *2 (N.D. Fla. Nov. 4,

2008) (emphasis original). As Judge Pizzo found in similar circumstances:

                Rule 26(a)(1)(A)(i) requires that each party disclose the
                names and contact information of individuals likely to have
                discoverable information that the disclosing party might utilize,
                “along with the subjects of that information.” When making
                these types of disclosures, it is not enough to say that a
                witness has information regarding an issue raised in the case.
                Hawthorne v. Baptist Hosp., Inc., 3:08CV154/MCR/MD, 2008
                WL 4826112 at *2 (N.D. Fla. Nov. 4, 2008). Defendants'
                witness disclosure fails to meet this obligation because it fails
                to describe, in any discernible manner, the information
                possessed by each individual.

Regions Bank v. Kaplan, 8:12-CV-1837-T-17MAP, 2013 WL 12341085, at *1 (M.D. Fla.

May 7, 2013). Defendants’ assertion that Plaintiff knows who these people are and listed

them in her own Rule 26 disclosures is unavailing. Plaintiff is entitled to know the subjects

of the information these individuals have that Defendants might utilize. Defendants must

supplement their initial disclosures to include more specific descriptions of the information

each listed individual possesses.

         Defendants’ document disclosures are equally deficient. Defendants’ exhibit list

includes for example: “Any and all medical records, military records, employment records

or other documents introduced by Defendants into evidence listed herein” and “Any and



                                              -4-
all records, reports, claims information, etc. pertaining to decedent, Joshua Hearndon

discovered and disclosed by Defendants.” The descriptions provided are so broad and

vague as to be meaningless. “Should a party elect to describe, rather than copy, its

tangible information, the items’ description must be specific enough to allow opposing

parties the ability to direct their discovery efforts.” Regions Bank, supra, 2013

WL12341085 at *1 (finding disclosure list of “checks, statements, promissory notes and

correspondence” to be inadequate). Defendants must either provide Plaintiff with copies

of the items listed in their disclosures or specifically describe them so that Plaintiff can

direct its discovery efforts appropriately.

       Plaintiff also objects to much of the boilerplate and other “surplus” information

Defendants include in their disclosures, particularly on pages 4 and 5. The objection is

well taken. These statements should be excluded from Defendants’ amended

disclosures.

       Now, Plaintiff’s motion is GRANTED. Defendants have fourteen days from the date

of this Order in which to serve their amended Rule 26 initial disclosures that fully comply

with Rule 26 and this Order.

       Plaintiff seeks her reasonable attorney’s fees incurred in pursuing the motion to

compel. When a court grants a motion to compel, or if the discovery is provided after the

motion is filed, the moving party is entitled to recover its reasonable expenses in making

the motion, including attorney’s fees, unless “(i) the movant filed the motion before

attempting in good faith to obtain the disclosure or discovery without court action; (ii) the

opposing party’s nondisclosure, response, or objection was substantially justified; or (iii)

other circumstances make an award of expenses unjust.” FED. R. CIV. P. 37(a)(5)(A).

None of the exceptions apply and an award of attorney’s fees to Plaintiff is appropriate.



                                              -5-
Plaintiff shall recover from Defendants her reasonable legal expenses for bringing the

motion to compel. Plaintiff has 14 days from the rendition of this Order to file her

application for fees and costs and then Defendants will have 14 days to respond. The

parties may avoid this process by resolving this matter between themselves and filing a

notice of resolution within the next 14 days.

       DONE and ORDERED in Orlando, Florida on June 11, 2019.




Copies furnished to Counsel of Record




                                             -6-
